


FIFTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
This Fifth Amendment to Revolving Credit and Security Agreement, dated as of the
22nd day of September, 2014, by and among Horsehead Corporation, a Delaware
corporation (“Horsehead”), Horsehead Metal Products, Inc., a North Carolina
corporation (“Horsehead Metal”), Horsehead Zinc Powders, LLC, a Delaware limited
liability company (Horsehead Zinc, together with Horsehead and Horsehead Metal,
collectively, the “Borrower”), Horsehead Holding Corp., a Delaware corporation
(“Holding”), Chestnut Ridge Railroad Corp., a Delaware corporation (“Chestnut
Ridge”, together with Holding, each a “Guarantor and collectively, the
“Guarantors”), the financial institutions party hereto (collectively, the
“Lenders” and individually a “Lender”) and PNC Bank, National Association
(“PNC”), as agent for the Lenders (PNC, in such capacity, the “Agent”) (the
“Fifth Amendment”).
W I T N E S S E T H:
WHEREAS, Horsehead, Holding, the Lenders party thereto and the Agent entered
into that certain Revolving Credit and Security Agreement, dated September 28,
2011, as amended by that certain: (i) First Amendment to Revolving Credit and
Security Agreement, dated July 26, 2012, by and among Horsehead, Holding,
Chestnut Ridge, the Lenders party thereto and the Agent; (ii) Second Amendment
to Revolving Credit and Security Agreement, dated October 24, 2012, by and among
Horsehead, Holding, Chestnut Ridge, Horsehead Metal, the Lenders party thereto
and the Agent; (iii) Third Amendment to Revolving Credit and Security Agreement,
effective as of November 30, 2013, by and among Horsehead, Holding, Chestnut
Ridge, Horsehead Metal, Horsehead Zinc, the Lenders party thereto and the Agent;
and (iv) Fourth Amendment to Revolving Credit and Security Agreement, dated as
of June 30, 2014, by and among the Borrower, the Guarantors, the Lenders party
thereto and the Agent (as further amended, modified, supplemented or restated
from time to time, the “Credit Agreement”), pursuant to which, among other
things, the Lenders agreed to extend credit to Borrower; and
WHEREAS, Borrower and the Guarantors desire to amend certain provisions of the
Credit Agreement and the Agent and the Lenders desire to permit such amendments
pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.
2.    Section 1.2 of the Credit Agreement is hereby amended by inserting the
following definition in its entirety in its proper alphabetical order:

201292725.2        

--------------------------------------------------------------------------------




“Fifth Amendment Closing Date” shall mean September 22, 2014.
3.    The definition of “Eligible Receivables” set forth in Section 1.2 of the
Credit Agreement is hereby amended by deleting clause (j) therein in its
entirety and in its stead inserting the following:
(j)    the Receivable arises with respect to a Customer whose aggregate amount
of Receivables constitute fifteen percent (15%) (provided that with respect to
Receivables due and payable by such Customers as may be approved in writing by
the Agent in its discretion, (i) from the Fifth Amendment Closing Date through
and including the earlier to occur of (y) the date of delivery to the Agent of
the Borrowing Base Certificate for the calendar month ending October 31, 2014 or
(z) November 25, 2014 (such date, the “October Delivery Date”), such percentage
shall be forty percent (40%), (ii) from the October Delivery Date through and
including the earlier to occur of (y) the date of delivery to the Agent of the
Borrowing Base Certificate for the calendar month ending January 31, 2015 or (z)
February 25, 2015 (such date, the “January Delivery Date”), such percentage
shall be thirty percent (30%) and (iii) after the January Delivery Date, such
percentage shall be fifteen percent (15%)) or more of the aggregate amount of
all Receivables owed to the Borrower, to the extent such Receivables exceed such
limit;
4.    The provisions of Section 2 through and including Section 3 of this Fifth
Amendment shall not become effective until the Agent has received the following,
each in form and substance acceptable to the Agent:
(a)
this Fifth Amendment, duly executed by Borrower, the Guarantors, the Lenders and
the Agent; and

(b)
such other documents as may be reasonably requested by the Agent.

5.    The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, as set forth in
this Fifth Amendment or to the extent and for so long as any applicable,
representation, warranty, agreement or covenant is directly or indirectly
modified by the Agent's (for itself and on behalf of the Lenders) entering into
the Intercreditor Agreement, and except any such representations or warranties
made as of a specific date or time, which shall have been true and correct in
all material respects as of such date or time.

201292725.2    
- 2 -



--------------------------------------------------------------------------------




6.    The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement, the IP Security Agreement
and the Mortgages continue to secure prompt payment when due of the Obligations.
7.    The Loan Parties hereby represent and warrant to the Lenders and the Agent
that (i) the Loan Parties have the legal power and authority to execute and
deliver this Fifth Amendment; (ii) the officers of the Loan Parties executing
this Fifth Amendment have been duly authorized to execute and deliver the same
and bind the Loan Parties with respect to the provisions hereof; (iii) the
execution and delivery hereof by the Loan Parties and the performance and
observance by the Loan Parties of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed therewith, do not violate
or conflict with the organizational documents of the Loan Parties or any law
applicable to the Loan Parties or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against the Loan Parties and (iv) this Fifth Amendment, the
Credit Agreement and the documents executed or to be executed by the Loan
Parties in connection herewith or therewith constitute valid and binding
obligations of the Loan Parties in every respect, enforceable in accordance with
their respective terms.
8.    The Loan Parties represent and warrant that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this Fifth Amendment or the performance or observance of any
provision hereof; and (ii) they presently have no claims or actions of any kind
at law or in equity against the Lenders or the Agent arising out of or in any
way relating to the Credit Agreement or the Other Documents.
9.    Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
10.    The agreements contained in this Fifth Amendment are limited to the
specific agreements contained herein. Except as amended hereby, all of the terms
and conditions of the Credit Agreement and the Other Documents shall remain in
full force and effect. This Fifth Amendment amends the Credit Agreement and is
not a novation thereof.
11.    This Fifth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
12.    This Fifth Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of law thereof. The Loan Parties
hereby consent to the jurisdiction and venue of any federal or state court
located in the Commonwealth of Pennsylvania with respect to any suit arising out
of or mentioning this Fifth Amendment.
[INTENTIONALLY LEFT BLANK]

201292725.2    
- 3 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Fifth Amendment to be duly executed by their duly authorized
officers on the day and year first above written.
 
BORROWERS:


 
Horsehead Corporation




By:    /s/ Robert Scherich      (SEAL)
Name:         Robert Scherich ______
Title:    __ VP & CFO ______


 
Horsehead Metal Products, Inc.




By:    /s/ Robert Scherich      (SEAL)
Name:         Robert Scherich      
Title:    __ VP & CFO ______


 
Horsehead Zinc Powders, LLC




By:    /s/ Robert Scherich      (SEAL)
Name:         Robert Scherich      
Title:         VP & CFO         


 
GUARANTORS:


 
Horsehead Holding Corp.




By:    /s/ Robert Scherich       (SEAL)
Name:         Robert Scherich      
Title:         VP & CFO         


 
Chestnut Ridge Railroad Corp.




By:    /s/ Robert Scherich      (SEAL)
Name:         Robert Scherich      
Title:         VP & CFO         




201292725.2        

--------------------------------------------------------------------------------






 
AGENT AND LENDER:


 
PNC Bank, National Association




By:    /s/ Douglas Hoffman         
Name: Douglas Hoffman
Title: Vice President






201292725.2    